Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 1 of 24   PageID #: 274
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 2 of 24   PageID #: 275
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 3 of 24   PageID #: 276
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 4 of 24   PageID #: 277
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 5 of 24   PageID #: 278
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 6 of 24   PageID #: 279
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 7 of 24   PageID #: 280
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 8 of 24   PageID #: 281
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 9 of 24   PageID #: 282
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 10 of 24   PageID #:
                                    283
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 11 of 24   PageID #:
                                    284
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 12 of 24   PageID #:
                                    285
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 13 of 24   PageID #:
                                    286
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 14 of 24   PageID #:
                                    287
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 15 of 24   PageID #:
                                    288
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 16 of 24   PageID #:
                                    289
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 17 of 24   PageID #:
                                    290
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 18 of 24   PageID #:
                                    291
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 19 of 24   PageID #:
                                    292
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 20 of 24   PageID #:
                                    293
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 21 of 24   PageID #:
                                    294
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 22 of 24   PageID #:
                                    295
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 23 of 24   PageID #:
                                    296
Case 1:19-cr-00015-JMS-WRP Document 86 Filed 10/22/19 Page 24 of 24   PageID #:
                                    297
